Citation Nr: 1203646	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In that rating decision, the RO denied the benefits sought on appeal. 

In August 2010, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.   

The issue of entitlement to service connection for bilateral sensorineural hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran engaged in combat with the enemy; the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran has a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); and the diagnosed PTSD is consistent with the circumstances, conditions, or hardships of in-service combat.   



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

Since the full benefit is being granted in this case (service connection for PTSD), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases subject to presumptive service connection; and, the applicable presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for PTSD.  The Veteran stated that, while he was stationed in Vietnam from August 1966 to August 1967, he was exposed to mortar attacks and enemy gunfire, and he reports transporting wounded soldiers and body bags back to base.  A September 2008 memorandum to the claims folder confirms that that events, as described by Veteran, took place and are consistent with the circumstances, conditions, and/or hardships of his service even though there are no official records of the occurrence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  The Board agrees. 

The remaining questions before the Board regarding the claim for service connection for PTSD are (1) whether there is medical evidence establishing a diagnosis of PTSD as defined in DSM-IV, and (2) whether there is medical evidence of nexus between the diagnosis and the claimed in-service stressors. 

On the question of diagnosis, the Board finds that the weight of the competent evidence is at least in relative equipoise as to the question of whether the Veteran has a diagnosis of PTSD.  The Vet Center treatment records and reports show that the Veteran has a diagnosis of PTSD related to his combat experience that satisfies the DSM-IV criteria.  See March 2008 and August 2009 Vet Center Assessment reports, endorsed by the Veteran's treating team, including a clinical psychologist and licensed social worker; and Vet Center treatment records starting in January 2008.  These Vet Center records show that the Veteran's PTSD symptomatology is manifested by alexithymia, anger management problems, anxiety, avoidance, depression, distrust of others, emotional numbing , difficulty with intimacy, survivor's guilt, substance abuse history, intrusive thoughts and memories of Vietnam, and sleep disturbance.  

In contrast, the record contains reports from two VA psychiatric examinations dated in November 2008 and April 2010 that show the examiners ruled out a diagnosis of PTSD under the criteria of DSM-IV.  The November 2008 VA examiner (a clinical psychologist) observed that the Veteran presented with mild infrequent re-experiencing symptoms, mild symptoms of avoidance, and limited symptoms of arousal, which did not meet all the criteria for a diagnosis of PTSD. That VA examiner noted that the Veteran's Vet Center treatment records showed a diagnosis of PTSD, but he ruled out a diagnosis of PTSD based on the findings from the clinical examination.  

Similarly, the VA examiner from the April 2010 VA examination found that the Veteran's symptomatology did not meet the DSM-IV criteria for PTSD. The April 2010 VA examiner observed that the Veteran failed to demonstrate symptoms that satisfied the DSM-IV criteria of A (exposure to a traumatic event and response of intense fear, helplessness or horror) and C (persistent avoidance of stimuli associated with trauma).  The April 2010 VA examiner concluded that while the Veteran has symptoms of nightmares and avoidance related to a traumatic event, his symptoms did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner specifically noted that the Veteran did not meet the criteria of experiencing, witnessing or being confronted with a traumatic event involved in actual death or serious injury and he lacked avoidance behaviors that satisfied the criteria for PTSD.  The VA examiner also indicated that while the Veteran avoids some people, he enjoys being with other veterans and talking about his experiences, and he is able to watch war movies.  The examiner noted that although the Veteran becomes tearful when he watches such movies, his distress indicates painful memories and does not demonstrate avoidance behavior in accordance with DSM-IV criteria for a diagnosis of PTSD.  

Here, the record contains conflicting medical evidence as to whether the Veteran has a current diagnosis of PTSD pursuant to the DSM-IV criteria.  The Veteran's treatment records and assessment reports from the Vet Center show that the Veteran has been diagnosed with and treated for PTSD; whereas, the VA examination reports ruled out a diagnosis of PTSD.

Initially, the Board observed that there is no indication in the record to doubt the diagnosis of PTSD by the Veteran's treatment team at the Vet Center.  The Vet Center evaluations can be accurately based on the Veteran's reports of his experiences in Vietnam and subsequent post-service history.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran).  The Veteran's statements regarding his in-service stressor event have already been found to be credible, because they are consistent with combat engagement.  The opinions of the Vet Center's private psychologist and licensed clinical social worker cannot be discounted merely because they relied on the Veteran's report of his history in formulating their opinions.  See Kowalski v. Nicholson, 19  Vet. App. 171 (2005) (a medical opinion may be rejected if the Board finds that it is based on an incredible history presented by the veteran).  

The Board acknowledges that the April 2010 VA examination is the most current psychiatric evaluation and that the examiner's report included a review of those previous records (including the results summarized in the Vet Center records).  That being said, the VA examiner's finding that the Veteran was not exposed to a traumatic event involving actual death or serious injury is inconsistent with the Veteran's recorded statements contained in that examination report.  The Board observes that in the examination report, the VA examiner had specifically recorded one of the Veteran's inservice stressor events involving a mortar attack where 27 men were killed and others were wounded.  Also, while the examiner concluded that the Veteran failed to demonstrate symptoms of avoidance behavior on examination, the examiner had previously stated that the Veteran did demonstrate some avoidance behavior related to his inservice traumatic event.  Furthermore, the records from the Vet Center show that the Veteran has exhibited such symptoms during the course of his treatment.  Specifically, the August 2009 Vet Center assessment report shows that the Veteran had a long history of substance abuse, gambling problems and workaholic issues which he used to avoid dealing with his Vietnam experiences.  It was also noted that the Veteran avoided joining any veterans' organizations or events, presumably, to avoid recollection of his Vietnam experiences. 

With respect to the remaining question of the relationship of PTSD to inservice stressful events, including combat, the Board finds that the diagnosed PTSD is consistent with the circumstances, conditions, or hardships of in-service combat.  
In addition, the Vet Center medical professionals have related the Veteran's PTSD to his combat service in Vietnam.  The Board finds that this is a sufficient competent evidence to establish a nexus between the Veteran's PTSD and his service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 


REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  He attributes his disorder to acoustic trauma due to exposure to combat noise while he served as a gunner on a helicopter when he was stationed in Vietnam and exposure to loud aircraft engines when he worked as a helicopter aircraft mechanic.  VA has already conceded that the Veteran suffered from inservice acoustic trauma when it granted service connection for bilateral tinnitus.

In this case, the RO denied the Veteran's claim based, in part, on the findings contained in the report of an October 2008 VA audiological examination.  In that examination report, the examiner concluded that the Veteran's bilateral sensorineural hearing loss was not likely related to his period of service, because his August 1967 separation examination report showed hearing within normal limits.  

Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claims folder.  In particular, the Board finds that a VA audiological examination is needed.

Upon review of the 1967 discharge examination report findings, however, the Board notes that the VA examiner's conclusion may have been based on an incorrect reading of the audiological findings recorded on the August 1967 discharge examination report.  As a matter of history, the standard for measuring auditory thresholds changed as of October 1967 (after the Veteran's separation from his period of service).  If a set of auditory threshold values was measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error underestimated the extent of any hearing loss. 

Here, in the instant matter, after converting the values (reported in ASA units) for auditory thresholds in the August 1967 service discharge examination report to the new standard (ISO units), the converted values still do not show a hearing loss disability as defined by VA at 38 C.F.R. § 3.385.  That being said, when the findings from the 1967 examination report are converted, they do show some indication of a hearing loss in the left ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (any threshold over 20 indicates some degree of hearing loss).  Moreover, these auditory thresholds also indicate a decrease in hearing acuity from the Veteran's entrance into service to his separation in 1967.  With some showing in 1967 of decreased hearing acuity, however mild, the Veteran should be provided with another VA examination to determine whether he has a current hearing loss disability that is etiologically related to his period of service. 

A remand is necessary to obtain a new VA examination and opinions on the nature and likely etiology of the Veteran's claimed bilateral hearing loss.  The examiner is asked to consider the fact that (after converting the audiometric findings on the Veteran's 1967 separation examination report) there is some indication of left ear hearing loss at separation, and a clear decrease in bilateral hearing acuity since his entrance into service.  The examiner should be asked to comment on this information and provide a medical opinion as to whether any currently diagnosed hearing loss disability is etiologically related to the Veteran's period of service. 

Prior to any examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any assistance from the Veteran, RO/AMC should seek to identify and obtain any VA or private records of pertinent medical treatment that are not yet on file. 

2.  Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA audiological examination for the purpose of determining the nature and likely etiology of his bilateral hearing loss.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examination report should include the findings from the Maryland CNC and the pure tone threshold testing. 

Based on a review of the claims file and the clinical findings from the examination, the examiner is asked to provide a diagnosis of any hearing loss shown on evaluation. 

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any bilateral hearing loss disability found on examination is etiologically related to his period of service.  In so doing, the examiner is asked to consider the Veteran's subjective history and the conversion of the audiometric findings on the Veteran's 1967 discharge examination.  The examiner should include in the examination report the rationale for any opinion expressed. 

3. Thereafter, the RO/AMC should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board will take this opportunity to advise the Veteran that completion of the actions directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. See 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


